IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-48,523-04


EX PARTE CHRISTOPHER COLEMAN





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 735351-D IN THE 209TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5. 
	On June 6, 1997, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Coleman v. State, AP-72,895 (Tex.
Crim. App. May 5, 1999).  On December 16, 1998, applicant filed his initial application for
a writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Coleman, No.
48,523-01 (Tex. Crim. App. April 18, 2001).  Applicant filed his first subsequent application
for a writ of habeas corpus on March 15, 2002, and this Court dismissed the application as
an abuse of the writ.  Ex parte Coleman, No. 48,523-02 (Tex. Crim. App. September 11,
2002).  A second subsequent application was filed with the convicting court on July 23,
2007, and it was also dismissed by this Court as an abuse of the writ.  Ex parte Coleman, No.
48,523-03 (Tex. Crim. App. October 10, 2007).
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071, Section 5.  Therefore, we dismiss this application as an abuse
of the writ.
	IT IS SO ORDERED THIS THE 18TH DAY OF MARCH, 2009.

Do Not Publish